Determination of respondent Police Commissioner dated February 2, 1989, which, inter alia, suspended petitioners for twenty (20) days and placed petitioners on disciplinary probation for one year, is unanimously confirmed, the petition denied, and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [C. Beauchamp Ciparick, J.], entered on or about January 22, 1990), is dismissed, without costs.
There was substantial evidence to support the Commissioner’s determination that petitioners used unnecessary and excessive force while effectuating an arrest. An independent witness testified to seeing one officer holding the defendant and another striking him on the head with a club. That witness went to the home of a friend and called 911. The complainant also testified to being held and struck with a club. While police officers denied the use of a club, the decision by the Administrative Law Judge to credit the testimony of the independent witness cannot be said to be erroneous and is supported by the record. Concur—Milonas, J. P., Kupferman, Asch, Kassal and Smith, JJ.